Exhibit 10.1

NIKE, INC.

1990 STOCK INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

Pursuant to the 1990 Stock Incentive Plan (the “Plan”) of NIKE, Inc., an Oregon
corporation (the “Company”), the Company grants to %%FIRST_NAME%-%
%%LAST_NAME%-% (the “Optionee”) the right and the option (the “Option”) to
purchase all or any part of %%TOTAL_SHARES_GRANTED%-% of the Company’s Class B
Common Stock at a purchase price of %%OPTION_PRICE%-% per share, subject to the
terms and conditions of this agreement between the Company and the Optionee
(this “Agreement”). By accepting this Option grant, the Optionee agrees to all
of the terms and conditions of the Option grant. The terms and conditions of the
Option grant set forth in attached Exhibit A are incorporated into and made a
part of this Agreement. Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

1. Grant Date; Expiration Date. The Grant Date for this Option is
%%OPTION_DATE%-%. The Option shall continue in effect until
%%EXPIRE_DATE_PERIOD1%-% (the “Expiration Date”) unless earlier terminated as
provided in Sections 1, 4 or 5 of Exhibit A. The Option shall not be exercisable
on or after the Expiration Date.

2. Vesting of Option. The Vesting Reference Date of this Option is
%%OPTION_DATE%-%. Until it expires or is terminated as provided in Sections 1, 4
or 5 of Exhibit A, the Option may be exercised from time to time to purchase
whole shares as to which it has become exercisable. The Option shall become
exercisable for 25% of the shares on each of the first four anniversaries of the
Vesting Reference Date, so that the Option will be fully exercisable on the
fourth anniversary of the Vesting Reference Date.

3. Non-Statutory Stock Option. The Company hereby designates the Option to be a
non-statutory stock option, rather than an Incentive Stock Option as defined in
Section 422 of the United States Internal Revenue Code of 1986, as amended.

 

NIKE, Inc. By:       Mark G. Parker,   Chief Executive Officer



--------------------------------------------------------------------------------

NIKE, INC.

EXHIBIT A TO

1990 STOCK INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

1. Termination of Employment or Service.

1.1 General Rule. Except as provided in this Section 1, the Option may not be
exercised unless at the time of exercise the Optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the Grant Date. For purposes of this Exhibit A, the Optionee
is considered to be employed by or in the service of the Company if the Optionee
is employed by or in the service of the Company or any parent or subsidiary
corporation of the Company (an “Employer”).

1.2 Termination Generally. If the Optionee’s employment or service with the
Company terminates for any reason other than because of the Optionee’s total
disability, death or retirement as provided in Sections 1.3, 1.4 or 1.5, the
Option may be exercised at any time before the Expiration Date or the expiration
of three months after the date of termination, whichever is the shorter period,
but only if and to the extent the Optionee was entitled to exercise the Option
at the date of termination.

1.3 Termination Because of Total Disability. If the Optionee’s employment or
service with the Company terminates because of total disability, the Option
shall, following the receipt and processing by the Company’s legal department of
any necessary and appropriate documentation in connection with the Optionee’s
termination (the “Processing Period”), become exercisable in full and may be
exercised at any time before the Expiration Date or before the date that is one
year after the date of termination, whichever is the shorter period. The term
“total disability” means a medically determinable mental or physical impairment
that is expected to result in death or has lasted or is expected to last for a
continuous period of 12 months or more and that, in the opinion of the Company
and two independent physicians, causes the Optionee to be unable to perform
duties as an employee, director, officer or consultant of the Employer and
unable to be engaged in any substantial gainful activity. Total disability shall
be deemed to have occurred on the first day after the two independent physicians
have furnished their written opinion of total disability to the Company and the
Company has reached an opinion of total disability.

1.4 Termination Because of Death. If the Optionee dies while employed by or in
the service of the Company, the Option shall, following the Processing Period,
become exercisable in full and may be exercised at any time before the
Expiration Date or before the date that is one year after the date of death,
whichever is the shorter period, but only by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or by the
laws of descent and distribution of the state or country of domicile at the time
of death.

1.5 Termination Because of Retirement. If the Optionee’s employment or service
with the Company terminates because of the Optionee’s retirement, following the
Processing Period, the Option may be exercised at any time before the Expiration
Date or before



--------------------------------------------------------------------------------

the expiration of three months after the date of termination, whichever is the
shorter period, but only to the extent specified in this Section 1.5. For
purposes of this Section 1.5, the term “retirement” means a termination of
employment or service that occurs at a time when (a) the Optionee’s retirement
point total is at least 55, and (b) the Optionee has been employed by or in the
service of the Company or a parent or subsidiary corporation of the Company for
at least five full years. For purposes of this Section 1.5, the term “retirement
point total” means the sum of the Optionee’s age in full years plus the number
of full years that the Optionee has been employed by or in the service of the
Company or a parent or subsidiary corporation of the Company. Upon the
Optionee’s retirement, and following the Processing Period, the Optionee may
exercise the portion of the Option that the Optionee was entitled to exercise
immediately prior to retirement plus a percentage of the remaining unvested
portion of the Option based on the Optionee’s retirement point total at the time
of retirement as set forth in the following table:

 

Retirement Point Total

   Percent of Unvested Option
That Becomes Exercisable  

55 or 56

   20 % 

57

   40 % 

58

   60 % 

59

   80 % 

60

   100 % 

1.6 Absence on Leave. Absence on leave or on account of illness or disability
under rules established by the committee of the Board of Directors of the
Company appointed to administer the Plan (the “Committee”) shall not be deemed
an interruption of employment or service.

1.7 Failure to Exercise Option. To the extent that following termination of
employment or service, the Option is not exercised within the applicable periods
described above, all further rights to purchase shares pursuant to the Option
shall cease and terminate.

2. Method of Exercise of Option. The Option may be exercised only by notice in
writing from the Optionee to the Company, or a broker designated by the Company,
of the Optionee’s binding commitment to purchase shares, specifying the number
of shares the Optionee desires to purchase under the Option and the date on
which the Optionee agrees to complete the transaction and, if required to comply
with the Securities Act of 1933, containing a representation that it is the
Optionee’s intention to acquire the shares for investment and not with a view to
distribution (the “Exercise Notice”). On or before the date specified for
completion of the purchase, the Optionee must pay the Company the full purchase
price of those shares by either of, or a combination of, the following methods
at the election of the Optionee: (a) cash payment by wire transfer; or
(b) delivery of an Exercise Notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds required
to pay the full purchase price. Unless the Committee determines otherwise, no
shares shall be issued until full payment for the shares has been made,
including all amounts owed for tax withholding. The Optionee shall, immediately
upon notification of the amount due, if any, also pay to the Company by wire
transfer amounts necessary to satisfy any applicable federal, state and local
tax withholding requirements. If additional withholding is or becomes required
(as a

 

2



--------------------------------------------------------------------------------

result of exercise of the Option or as a result of disposition of shares
acquired pursuant to exercise of the Option) beyond any amount deposited before
delivery of the certificates, the Optionee shall pay such amount to the Company,
by wire transfer, on demand. If the Optionee fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the Optionee, including salary, subject to applicable law.

3. Nontransferability. The Option is nonassignable and nontransferable by the
Optionee, either voluntarily or by operation of law, except as provided below
and except by will or by the laws of descent and distribution of the state or
country of the Optionee’s domicile at the time of death, and during the
Optionee’s lifetime, the Option is exercisable only by the Optionee. The Option
shall also be transferable pursuant to a qualified domestic relations order as
defined under the Internal Revenue Code of 1986 or Title I of the Employee
Retirement Income Security Act. Following any permitted transfer, the Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to the transfer, provided that, except for purposes of
Section 1, the term “Optionee” shall be deemed to refer to the transferee. All
references in Section 1 to employment or service, termination of employment or
service and total disability, death and retirement shall continue to be applied
with respect to the original Optionee. Following any termination of employment
or service or total disability, death or retirement of the original Optionee as
described in Section 1, the Option shall be exercisable by the transferee only
to the extent and for the periods specified.

4. Changes in Capital Structure. If the outstanding shares of Common Stock of
the Company are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation by reason of any reorganization, merger, consolidation,
plan of exchange, recapitalization, reclassification, stock split-up,
combination of shares or dividend payable in shares, appropriate adjustment
shall be made by the Committee in the number and kind of shares subject to the
Option, or the unexercised portion thereof, so that the Optionee’s proportionate
interest before and after the occurrence of the event is maintained; provided,
however, that this Section 4 shall not apply with respect to Approved
Transactions (as defined below). Notwithstanding the foregoing, the Committee
shall have no obligation to effect any adjustment that would or might result in
the issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Committee. Any such adjustments made by the Committee shall be conclusive. In
the event of any merger, consolidation or plan of exchange affecting the Company
to which Section 5 does not apply, the Committee may, in its sole discretion,
provide a 30-day period prior to such event during which the Optionee shall have
the right to exercise the Option, in whole or in part, without any limitation on
exercisability, and upon the expiration of such 30-day period, the Option shall
immediately terminate.

5. Special Acceleration in Certain Events. Notwithstanding any other provision
in this Agreement, the Option shall, at any time when the shareholders of the
Company approve an Approved Transaction, immediately become exercisable in full
during the remainder of the term of the Option; provided, however, that the
Committee may, in its sole discretion, provide a 30-day period prior to the
Approved Transaction during which the Optionee shall have the right to exercise
the Option, in whole or in part, without any limitation on exercisability, and
upon the expiration of such 30-day period, the Option shall immediately
terminate. For purposes of this Section 5, the term “Approved Transaction” means
(a) any consolidation, merger, plan of

 

3



--------------------------------------------------------------------------------

exchange or transaction involving the Company (a “Merger”) in which the Company
is not the continuing or surviving corporation or pursuant to which the Common
Stock of the Company would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of the Common
Stock of the Company immediately prior to the Merger have the same proportionate
ownership of common stock of the surviving corporation after the Merger or
(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company or the adoption of any plan or proposal for the liquidation or
dissolution of the Company.

6. Conditions on Obligations. The Company shall not be obligated to issue shares
of Class B Common Stock upon exercise of the Option if the Company is advised by
its legal counsel that such issuance would violate applicable state or federal
laws, including securities laws. The Company will use its best efforts to take
steps required by state or federal law or applicable regulations in connection
with issuance of shares upon exercise of the Option.

7. No Right to Employment or Service. Nothing in the Plan or this Agreement
shall (a) confer upon the Optionee any right to be continued in the employment
of an Employer or interfere in any way with the Employer’s right to terminate
the Optionee’s employment at will at any time, for any reason, with or without
cause, or to decrease the Optionee’s compensation or benefits, or (b) confer
upon the Optionee any right to be retained or employed by the Employer or to the
continuation, extension, renewal or modification of any compensation, contract
or arrangement with or by the Employer. The determination of whether to grant
any option under the Plan is made by the Company in its sole discretion. The
grant of the Option shall not confer upon the Optionee any right to receive any
additional option or other award under the Plan or otherwise.

8. Successors of Company. This Agreement shall be binding upon and shall inure
to the benefit of any successor of the Company but, except as provided herein,
the Option may not be assigned or otherwise transferred by the Optionee.

9. Rights as a Shareholder. The Optionee shall have no rights as a shareholder
with respect to any shares of Class B Common Stock until the date the Optionee
becomes the holder of record of those shares. No adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
Optionee becomes the holder of record.

10. Amendments. The Company may at any time amend this Agreement to extend the
expiration periods provided in Section 1 or to increase the portion of the
Option that is exercisable. Otherwise, this Agreement may not be amended without
the written consent of the Optionee and the Company.

11. Committee Determinations. The Optionee agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee or other
administrator of the Plan as to the provisions of the Plan or this Agreement or
any questions arising thereunder.

12. Governing Law. The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Oregon. For purposes of
litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to

 

4



--------------------------------------------------------------------------------

the jurisdiction of the State of Oregon, and agree that such litigation shall be
conducted in the courts of Washington County, Oregon or the federal courts for
the United States for the District of Oregon, where this grant is made and/or to
be performed.

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Complete Agreement. This Agreement, including the Plan, constitutes the
entire agreement between the Optionee and the Company, both oral and written
concerning the matters addressed herein, and all prior agreements or
representations concerning the matters addressed herein, whether written or
oral, express or implied, are terminated and of no further effect.

 

5